734 N.W.2d 211 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Robert Louis JOHNSON, Defendant-Appellant.
Docket No. 133399. COA No. 263320.
Supreme Court of Michigan.
July 18, 2007.
On order of the Court, the application for leave to appeal the January 25, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motions for remand and for appointment of counsel are DENIED.